UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4861



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT HILL, a/k/a Benny,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-03-59)


Submitted:   October 21, 2005             Decided:   January 11, 2006


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William J. Dinkin, DINKIN, PURNELL & JOHNSON, PLLC, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Vincent L. Gambale, Sara E. Flannery, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following a jury trial, Robert Hill was found guilty of

a crack cocaine conspiracy and three substantive drug distribution

counts.   He was sentenced to 480 months imprisonment.     He appeals

his convictions and sentence.    We affirm both his convictions and

his sentence.

           First, Hill contends that the evidence was insufficient

to support a finding that he entered into an agreement with others

to distribute crack cocaine.    He claims the evidence merely showed

buyer-seller       relationships.          When     reviewing       a

sufficiency-of-the-evidence claim, the verdict will be sustained

“if there is substantial evidence, taking the view most favorable

to the Government, to support it.”      Glasser v. United States, 315

U.S. 60, 80 (1942).   In resolving issues of substantial evidence,

we do not weigh evidence or review witness credibility.       United

States v. Arrington, 719 F.2d 701, 704 (4th Cir. 1983).

           To prove conspiracy under 21 U.S.C. § 846 (2000), the

government must prove an agreement to violate a federal drug law,

the defendant’s knowledge of the conspiracy, and the defendant’s

willing participation.    United States v. Strickland, 245 F.3d 368,

384-85 (4th Cir. 2001).    The knowledge and participation elements

of conspiracy may be shown by circumstantial evidence.     See id. at

385.   We find more than enough evidence to establish a conspiracy

to sell crack cocaine.     The evidence showed that Hill regularly


                                - 2 -
distributed crack cocaine over a period of years; that he was the

regular   source   of   supply   for   several   drug   dealers;   that   he

regularly paid for services with crack cocaine; and that several of

Hill’s customers worked together to sell crack cocaine. While Hill

submits that his relationship with his customers was that of a

seller and buyer, the jury could infer from the ongoing nature of

the sales, and the amount of crack cocaine involved, that a

conspiracy existed.     See United States v. Mills, 995 F.2d 480, 485

n.1 (4th Cir. 1993) (“[E]vidence of a buy-sell transaction, when

coupled with a substantial quantity of drugs, would support a

reasonable inference that the parties were coconspirators.”).

           Next, Hill challenges the district court’s denial of his

motions for mistrial based upon a witness’s reference to Hill’s

prior incarceration and the Government’s improper statement that

Hill was a fugitive.    The decision of whether to grant a motion for

a mistrial is left to the broad discretion of the trial court.

United States v. Dorlouis, 107 F.3d 248, 257 (4th Cir. 1997)

(stating that “denial of a defendant’s motion for a mistrial is

within the sound discretion of the district court and will be

disturbed only under the most extraordinary of circumstances”). We

have held that, in order to show an abuse of discretion, a

defendant must show prejudice, and no prejudice exists if the jury

could make individual guilt determinations by following the court’s

cautionary instructions.     United States v. West, 877 F.2d 281, 288


                                  - 3 -
(4th Cir. 1989).          Reversal is required only if there is a clear

abuse of discretion and a “reasonable possibility that the jury’s

verdict was influenced by the material that improperly came before

it.”       United States v. Seeright, 978 F.2d 842, 849 (4th Cir. 1992).

               Hill has failed to meet the demanding burden of showing

that the district court clearly abused its discretion in denying

his motions for mistrial.            The court gave appropriate curative

instructions, and the heavy weight of the evidence showed that Hill

was guilty of crack cocaine distribution offenses.                 As such, we

find that he has failed to show any prejudice from the isolated

statements.

               Next, Hill apparently argues that his sentence violated

United States v. Booker, 125 S. Ct. 738 (2005).1              In Booker, the

Supreme Court held that Blakely v. Washington, 542 U.S. 296 (2004),

applied       to   the   federal   sentencing   guidelines   and   that   those

guidelines violated the Sixth Amendment because they required

courts to impose sentencing enhancements based on facts not found

by a jury or admitted by the defendant.            125 S. Ct. at 746, 750.

Because the record reflects that Hill properly preserved this claim

below, we review it for harmless error.           United States v. Mackins,



       1
      Hill does not explicitly allege a Booker violation. He does,
however, assert flaws in the manner in which the district court
stated, pursuant to our decision in United States v. Hammoud, 381
F.3d 316, 353 (4th Cir. 2004), an alternative sentence under a
hypothetical advisory guidelines scheme.      We therefore assume
arguendo that Hill has challenged his sentence under Booker.

                                      - 4 -
315 F.3d 399, 405 (4th Cir. 2003).   An error is harmless if it “did

not affect the district court’s selection of the sentence imposed.”

Williams v. United States, 503 U.S. 193, 203 (1992).

          At Hill’s sentencing, the district court treated the

guidelines as mandatory and imposed a sentence that exceeded the

statutory maximum authorized by the jury’s findings, both of which

constitute Booker error.2    However, following our guidance in

United States v. Hammoud, 381 F.3d 316, 353 (4th Cir. 2004), the

district court stated that its sentence would not change if the

guidelines were merely advisory.     Because it did not impact the

district court’s selection of Hill’s sentence, we find that the

Booker error was harmless.

          Lastly, Hill claims that review of his sentence is not

possible because the district court did not explain its reasons for

choosing the identical alternative sentence that it announced

pursuant to Hammoud. Hill apparently assumes that after Booker the

district court’s alternative sentence became his new sentence.

That is not the case.    As we explained above, we choose not to

vacate the original sentence because the alternative sentence

announced under Hammoud rendered harmless the Booker error that we

noted.   Furthermore, the district court stated in open court that



     2
      As we noted in United States v. Hughes, 401 F.3d 540, 545 n.4
(4th Cir. 2005), “[w]e of course offer no criticism of the district
judge, who followed the law and procedure in effect at the time of
[Hill’s] sentencing.”

                               - 5 -
Hill’s sentence “serves the interest of justice and the ends of the

guidelines.”    Because the district court complied with Section

3553(c), we need not decide here the post-Booker import of a

district court’s failure to state in open court the reasons for

imposing sentence.    Finally, Hill’s argument suggests that this

Court should use the district court’s reasons for imposing sentence

to review the sentence’s reasonableness.   We are, however, unable

to do so because, except for the harmless Booker error that he may

have asserted, Hill has not claimed any specific defects in his

sentence.

            For the foregoing reasons, we affirm Hill’s convictions

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 6 -